DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 10/21/2019, is acknowledged.  Claims 1-20 are pending. 

Claim Objections
Claims 1-11, 13, 14, 16-20 are objected to because of the following informalities:  Claims should being with an indefinite or a definite article.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.   As claimed (i.e., recited as a “use” only), the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter).  The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., it results in a claim which is not a proper process claim pursuant to Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967), and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 U.S.C. § 112
	The following is a quotation of the second paragraph of 35 U.S.C. § 112, ¶ 2:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is directed to a use of a TNFR1-FADD-capase8-capase3 pathway inhibitor in preparation of a medicament for treating an immune system related disease cause by autoinducer. To that end, the claims merely recite an intended use of the claimed compound without reciting any active steps for what may be perceived as a process for making a pharmaceutical composition comprising the claimed compound.  See MPEP § 2173.05(q).  Consequently, the metes and bound of the claims are unclear.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, that the applicants were in possession of the claim subject matter as of the filing date of the application in question.  
Here, claim 12 is directed to a method for screening a medicament for treating an immune system related disease by autoinducer, comprising contacting a candidate compound with an immune cell, determining at least one of the following prior to and after the contacting; (a) a trimerization level of a cell surface TNFR1; (b) an activation level of TNFR1-FADD-caspase8-caspase3 pathway, wherein the decease in either level is an indication for the candidate compound is a medicament for treating an immune system related disease cause by autoinducer.
See paras. [0075] and [0076].  The first paragraph essentially corresponds to claim 12, and the second paragraph corresponds to claims 13 and 14.   Further, none of the examples from paragraph [00168] et seq., demonstrate the use of the method for screening any candidate drug, nor disclose treating an immune system related disease caused by an autoinducer, much less a candidate drug that could treat an immune system related disease caused by an autoinducer. 
Thus, Applicant has provided nothing more than an indication of a result which one might achieve if one actually made the invention.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.
Accordingly, because one of ordinary skill in the art would not reasonably recognize that Applicant was in possession of the claimed method as of the filing date, Applicant failed to comply with the written description requirement with respect to claims 12-14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 recites the limitation "by autoinducer".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 14 and 16 recite the limitation "the autoinducer".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "TNR-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2015/0359888) in view of Skerrett et al., American Physiological Society, 31 December 1999, L715-L725 and Pearson et al. (US 2005/0250841).
	Regarding claim 15, Yun et al. discloses a method comprising administering an
apoptosis modulator for treating a subject for a condition, the condition is a disease condition including arthritis, cataract, osteoporosis, type 2 diabetes etc. The apoptosis modulator is an apoptosis inhibitor targeting to Caspase-3, Caspase-7, Caspase-8...... FADD,TNFR1 etc. (current claims 15-19).  See paragraphs [0007], [0082] and [0150].  
	Yun et al. does not teach treating an immune system related disease caused by autoinducer.
	Skerrett et al. teaches that TNFR1 is related to the inflammation of P.aeruginosa (current claims 16 and 17).
	Pearson et al. teaches the infection by P.aeruginosa is caused by autoinducer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the apotosis inhibitor of Yun et al. to the immune system related disease cause by autoinducer.  Indeed, “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   
 p. aeruginosa.   Further, one of ordinary skill in the art would have had a reasonable expectation of success because TNFR1 was related to inflammation of p. aeruginosa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618